Citation Nr: 9908400	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  94-25 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 RO decision which denied the 
veteran's claim for service connection for PTSD.  In May 
1997, the Board remanded the veteran's claim to the RO for 
further development.  The case was returned to the Board in 
January 1999.  


REMAND

As noted above, the Board remanded the veteran's claim for 
service connection for PTSD in May 1997.  Pursuant to the 
Board's remand, the veteran underwent a VA PTSD examination 
in October 1997.  After a review of the claims file and a 
psychiatric examination of the veteran, the VA examiner (Dr. 
Mirza) indicated he was unable to "finalize" a diagnosis of 
PTSD and suggested that it would be beneficial for the 
veteran to undergo further testing, including the Minnesota 
Multiphasic Personality Inventory (MMPI) and the Rorschach 
test.  In an April 1998 addendum, Dr. Mirza indicated that 
the veteran had indeed undergone an MMPI in December 1997 and 
said that such was not suggestive of PTSD.  (Dr. Mirza also 
indicated that the veteran's Axis I diagnoses were a 
generalized anxiety disorder, panic attacks, and 
agoraphobia.)  It is noted that the December 1997 VA MMPI 
results are not on file.  In the judgment of the Board, the 
RO should attempt to obtain the above referenced MMPI study 
and associate it with the claims file prior to appellate 
review of the claim for service connection for PTSD.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992)  (VA medical 
records are in constructive possession of the Secretary and 
the Board, and must be obtained if the material could be 
determinative of the claim).

Additionally, it is noted that pursuant to the Board's 
remand, the RO contacted the veteran in June 1997 and asked 
him to provide a detailed written account of his alleged 
service stressors for PTSD.  In July 1997, the veteran 
responded to the RO's request by providing information 
regarding claimed psychiatric treatment in service.  He also 
related that he was treated for PTSD symptoms after service, 
in April 1996, by Dr. Richard E. Wolin.  It is acknowledged 
that the veteran's July 1997 statement was not exactly 
responsive to the RO's request for information regarding his 
PTSD stressors; and it is also noted that the veteran's July 
1997 statement and his service personnel records (e.g. DA 
Form 20) were not forwarded to the ESG (now renamed the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR)) for verification of stressors as ordered by the 
Board's May 1997 remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  As the case has to be remanded to the RO so that 
outstanding VA records can be obtained (see above 
discussion), the veteran should be given one more opportunity 
to provide a detailed account of his service stressors. 

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should again instruct the 
veteran to provide a detailed written 
account (including dates, locations, 
names of other persons involved, etc.) of 
the alleged service stressors for PTSD.  
After the veteran submits his written 
statement, the RO should forward it 
(along with copies of his service 
personnel records, including his DA Form 
20, and any other records relevant to the 
PTSD claim) to the USASCRUR, and request 
that the USASCRUR investigate and attempt 
to verify the alleged stressors.

2.  The RO should have the veteran 
identify (names, addresses, dates) all 
medical providers who have treated him 
for any psychiatric condition since May 
1997.  Following the procedures of 
38 C.F.R. § 3.159, the RO should obtain 
copies of all related medical records 
which are not already on file.  
Additionally, the RO should obtain the 
veteran's December 1997 VA MMPI results. 

3.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

